DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Megan Doughty on 9/2/2021.
The application has been amended as follows: 
	Considering claim 22, the phrase “toothed belt is adjustable,.” at the end of the claim 

has been amended to read --toothed belt is adjustable.--.

Allowable Subject Matter
Claims 1, 3-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a collision simulation test apparatus having a table movable in a predetermined direction, a toothed belt for transmitting power to drive the table, a pair of toothed pulleys around which the belt is wound, belt clamps for releasably fixing the toothed belt to the table, a drive module for driving the belt, the toothed belt is fixed to the table at two lengthwise separated positions, at least one of the fixing positions allows for an adjustable effective length of the belt, a control part controlling the driving module, wherein the control part controls the generation of an impact to be applied to the test piece situated on the table, the toothed belt transmits the impact generated by the drive module to the table.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of an impact test apparatus having a traveling part onto which a test piece is to be mounted, a winding transmission mechanism capable of transmitting power for driving the traveling part and having toothed belt, a pair of toothed pulleys around which the toothed belt is wound, belt clamps for releasably fixing the toothed belt to the traveling part, a drive module for driving the belt, a control part controlling the driving module, wherein the control part controls the generation of an impact to be applied to the test piece situated on the traveling part, the winding transmission mechanism transmits the impact generated by the drive module to the traveling part, the toothed belt is fixed to the traveling part at two lengthwise separated positions, wherein at least one of the fixing positions allows for an adjustable effective length of the belt.
The closest art of record is to Lei which discloses a table having a test piece, a toothed belt for transmitting power to drive the table, a drive module, a control module, wherein the control module drives the drive module to generate an impact that is transmitted to the table by the toothed belt.  Lei, however, fails to disclose belt clamps that fix the toothed belt to the table at two fixing locations, wherein at least one of the fixing locations allows for adjustability of the length of the belt.
The prior art contained in the IDS of 7/16/2021 discloses:
JP 2012-189533 which is similar to Lei, and fails to disclose a toothed belt, clamps or adjustability of the length of the belt at the fixing points.
JP 2003-102188 is unrelated to the clamps or adjustability of the length of the belt at the fixing points.
JP 2001-46728 discloses belt clamps that fix the toothed belt to the table at two fixing locations, but fails to disclose adjustability of the length of the belt at the fixing points.
JP 2004-162884 discloses adjustable belt clamps, but these clamps are not fixed to a table or anything else, but rather they are used to adjust the length of the belt against itself.
None of the cited prior art in the IDS anticipates, suggests or otherwise renders obvious the above mentioned subject matter indicated as allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        September 10, 2021